Citation Nr: 1648279	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-06 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for a right shoulder disability, to include as secondary to a back disability. 

4.  Entitlement to service connection for a neck disability, to include as secondary to a back disability. 

5.  Entitlement to service connection for a left foot disorder, to include as secondary to a back disability and/or herbicide exposure. 

6.  Entitlement to service connection for a right foot disorder, to include as secondary to a back disability and/or herbicide exposure. 


7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from RO decisions dated in February 2006 and August 2009.

A videoconference hearing was held in February 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In June 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

The issue of entitlement to service connection for ED is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran's tinnitus arose in service and has continued since.

2.  The Veteran's current back disability is unrelated to his in-service back injury and arthritis did not manifest within the one year presumptive period.

3.  The Veteran's current neck/cervical spine disability is unrelated to his in-service back injury and arthritis did not manifest within the one year presumptive period.

4.  The Veteran's current right shoulder disability is unrelated to his in-service back injury and arthritis did not manifest within the one year presumptive period.

5.  The weight of the probative evidence shows that the Veteran's current foot disorders manifested years after his active service, and are not related to service.

6.  The preponderance of the competent and credible evidence shows that the Veteran does not have a current skin disorder that is related to service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  A neck/cervical spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  A right shoulder disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  A bilateral foot disorder was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claims.  VA's duty to notify was satisfied by letters dated in August 2005, September 2008, and June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements, and hearing testimony in support of his claims.  VA has obtained service treatment records (STRs), VA medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the etiology of the claimed disabilities.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board further finds that the RO has substantially complied with its June 2015 remand orders.  In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done.  SSA records were obtained.  Additional VA medical records were obtained, but the Veteran did not respond to the AOJ's September 2015 request for additional private medical records.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the January and February 2016 VA examinations are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, considered the Veteran's history of injury during service, provided rationales for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant testified at a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or other organic diseases of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran contends that he has tinnitus due to noise exposure in service, including from 155 millimeter and 175 millimeter guns.  He reported that he had continuous ringing in his ears beginning in service and ever since.  See hearing transcript at page 29.

The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309 (a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303 (b).  Id. at 272.

The Veteran's DD Form 214 reflects that he had active service from 1966 to 1969, including service in Vietnam from December 1967 to September 1968.  His service personnel records show that his military occupational specialty (MOS) was light vehicle driver during his service in Vietnam.  He received the Vietnam Campaign medal.  The Board concedes the Veteran's in-service acoustic trauma, based on his competent and credible testimony regarding exposure to loud noise from artillery during his service in Vietnam, with ringing in his ears after such exposure.  His statements are consistent with the circumstances of his service.

The Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms such as ringing in his ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).  Thus, the remaining question is whether the Veteran's current tinnitus is related to service. 

Service treatment records are negative for complaints of tinnitus, and he denied ear trouble in a March 1969 report of medical history.

Post-service medical records reflect that the Veteran complained of ringing in his ear in January 2009.  A January 2009 VA audiology note reflects that the Veteran reported constant tinnitus and a significant history of military noise exposure.

On VA examination in March 2009, the Veteran reported that he was a transportation specialist in service and had significant military-related noise exposure due to combat in Vietnam.  He reported constant bilateral tinnitus that began during service in Vietnam.  He reported post-service employment in the transportation sections of U.S. Steel and the port authority, as a flight attendant, and as a truck driver.  He denied use of hearing protection at work.  On examination, he had essentially normal hearing bilaterally.  The diagnoses were essentially normal hearing sensitivity and subjective tinnitus.  The examiner noted that the Veteran's service treatment records showed essentially normal hearing sensitivity at enlistment and separation examinations, and were silent for reports or complaints of tinnitus.  The onset of the tinnitus was reported by the Veteran to have been during his service in Vietnam.  The examiner indicated that the Veteran had noise exposure during his post-military employment.  VA records showed initial audiologic testing with reports of tinnitus in 2008.  He was evaluated in January 2009 for candidacy for tinnitus retraining therapy.  The examiner opined that as the medical records did not document the presence of hearing loss and/or reports of tinnitus, there was no evidence to link the condition of tinnitus specifically with military service.  The Veteran likely endured significant noise exposure during his service with the Army, however post military employment was also reported within environments with noise.  The examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure during military service.

A February 2015 VA audiology consult reflects that the Veteran reported a gradual onset of tinnitus, but also complained of constant ringing in his ears since Vietnam.  He reported noise exposure in service, including the noise from artillery.  He denied occupational and recreational noise exposure.

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id. The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

The Board acknowledges that a VA examiner provided a negative opinion on this issue in March 2009.  The VA examiner also noted that his service treatment records did not show complaints of tinnitus symptoms during service.  However, at his subsequent Board hearing, the Veteran credibly testified that he had tinnitus ever since his noise exposure in service.  

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible reports of tinnitus that began in service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  See Fountain, 27 Vet. App. at 272. Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 (2016).

Back and Neck Disabilities

The Veteran has asserted that he sustained a back injury in service, that he continued to experience back symptomatology from that time to the present, and that he has a neck disability that may be associated with this disorder.  

A review of the evidence reflects that the Veteran has been diagnosed with current low back and cervical spine disabilities, as demonstrated on VA examinations in January 2016.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.

Service treatment records show that in February 1968 the Veteran complained of injuring his back lifting the tailgate of a 2 1/2-ton truck; on examination, there was  mild paraspinous lumbar muscle spasm with fair range of motion and negative straight leg raising and deep tendon reflexes.  The assessment was low back strain, moderate.  He was placed on light duty for three days.  In a March 1969 report of medical history, the Veteran denied a history of recurrent back pain, and denied a history of arthritis.  On separation examination in March 1969, the Veteran's spine and neck were clinically normal.  Service treatment records are negative for complaints or treatment of a neck disability or injury.

Post-service medical records are negative for complaints or treatment of disabilities of the neck or back until the 1990s.

Post service treatment records show that in 1992 the Veteran sustained a job-related injury to his back, neck, and right leg resulting in paresthesias of both feet.  The diagnostic impression was neck sprain syndrome, left cervical radiculopathy, C3-C4, back sprain syndrome, and underlying peripheral neuropathy.  Additional records also reflect that had a history of a slip and fall in which he injured his back in approximately 1990. 

Private medical records dated in June and July 1992 reflect that the Veteran was treated for injuries to the back and neck incurred during his work as a heavy equipment operator in December 1991.  A report of a June 1992 initial evaluation by A.P., a physical therapist, reflects that the Veteran reported that he hurt his back at work on December 12, 1991.  He said he was off work for two weeks.  He reinjured his back in March, and was having intermittent problems.  He currently used equipment requiring a lot of neck rotation which led to increased bilateral pain.  His neck pain was 9/10.  He reported that he slipped and fell two years ago and injured his back.  He reported on and off back injuries due to a physically demanding job.  The diagnostic assessment was decreased left cervical rotation with pain in the left upper trapezius region.  The physical therapy diagnosis was mild to moderate strain of the left upper trapezius muscle.  

A report by I.B.P., MD dated in June 1992 reflects that the Veteran was involved in a job-related injury on December 12, 1991 when he was moving and operating a ballast operator (a heavy metal object), and developed back pain, neck pain and right leg pain associated with paresthesia of both feet.  He reported occasional numbness of both feet, pain in the left side of his neck and left upper trapezius area, with burning and tingling of the left upper shoulder region.  He reported occasional paresthesia of the hands.  The diagnostic impression was neck sprain syndrome, left cervical radiculopathy at C3-4, back sprain syndrome, and underlying peripheral neuropathy.

A July 1992 magnetic resonance imaging (MRI) of the cervical spine showed acquired spinal stenosis at C5-6 secondary to spurring off the posterior vertebral bodies and posteriorly.  There was no disc herniation.  A July 1992 X-ray study of the cervical spine showed degenerative disc disease at C5-6 with disc space narrowing and hypertrophic spurring.  Electromyography (EMG) and nerve conduction velocity (NCV) tests performed in July 1992 showed no evidence of neuropathy, no axonal degeneration or cervical radiculopathy.  The diagnostic impression was chronic neck sprain syndrome from job-related injury.  He did not have carpal tunnel syndrome or neuropathy.

In an October 1992 letter, Dr. P. stated that the Veteran had suspected pain due to degenerative joint disease and slight pinched nerve in the neck.

An October 2005 VA history and physical reflects that the Veteran's back was within normal limits (spine midline, non-tender, and no CVA tenderness).  A neurological examination was within normal limits, and his feet were normal.  An October 2005 VA treatment note reflects that the Veteran was seen for his report of heavy drinking for many years.  On examination, his neck was supple, and he moved his four extremities without difficulty.

Medical records included with the SSA decision reflect that in a December 2012 disability determination service evaluation, the Veteran reported that he had lumbar pain for 44 years.  He said that in service, he felt pain in his back when throwing an ammunition box.  He had intermittent back problems over the years.  He last worked in 2007 as a truck driver.  He worked in mass transportation for 22 years and as a flight attendant for 8 years.  A.J.F., MD, diagnosed degenerative disc disease of the lumbar spine and possible mild lumbar radiculopathy.

On VA examination of the thoracolumbar spine in January 2016, the examiner diagnosed degenerative disc and facet disease.  The Veteran reported that during service while in Hawaii on maneuvers he was driving a large truck.  On dropping the tailgate he developed a burning pain, located in the lower back.  He pointed to an area just above the beltline on both sides of the midline as the original site of pain.  He reported for medical care, and believed he received bedrest.  The pain did not completely resolve with this episode, and rest was recommended.  The Veteran reported that his low back pain had never resolved.  He reported treatment for back pain in 2008 and 2010.  He said that he did not remember the exact year, but in the 1970s he twisted his back loading salt while on the job, and he took sick leave.  He denied any workman's compensation or motor vehicle accidents, and denied any history of back surgery.  A January 2016 X-ray study of the lumbar spine showed degenerative disc disease and degenerative facet disease, with no significant change from February 2013.  The VA examiner diagnosed degenerative disc and facet disease lumbar spine, and opined that this appeared to be a condition of aging.  The examiner noted that an orthopedic evaluation (for the shoulder) in September 2015 was completely silent for any complaints of back pain.  The examiner opined that this back condition was less likely than not caused by, related to or worsened beyond natural progression by military service or acute muscular strain in service. His complaints of radiculopathy were not supported by the normal lower extremity nerve conduction study in February 2016.

On VA examination of the neck/cervical spine in January 2016, the examiner diagnosed degenerative disc and facet disease.  The Veteran reported that his neck got sore and popped; he said this began in 1966.  He stated that he did not seek medical care at the time, and first sought medical care in 2007-08.  He stated that  he was having soreness which came on without precipitating event.  He said he was given a cream for the neck, which helped.  He stated that his neck pain was basically gone, and he really did not feel it.  He stated he periodically had pain, irregularly, on improper movement, and did not remember the last time he had neck pain.  He was not having neck pain currently, and denied current treatment.  The diagnosis was degenerative disc and facet disease of the cervical spine, with no functional impairment, which was not treated in service.  The examiner opined that the neck condition was a condition of aging, and that it was less likely than not caused by, related to, or worsened beyond natural progression by military service.

The Board has reviewed all of the evidence of record, and observes that although the Veteran was treated for a back injury (but not a neck injury) in service, his back was normal on separation and he denied recurrent back pain at that time.  

The Veteran did not claim that he had back or neck pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2008.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  
Further, the evidence clearly shows that the Veteran incurred intercurrent injuries to the back and neck during a work-related incident in the 1990s, several years after service, at which point neck and back disabilities were diagnosed.

The January 2016 VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current back and neck disabilities and service is therefore of entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner considered all of the evidence and concluded that the Veteran's back and neck disabilities were not related to service, based on the nature of the post-service back and neck disabilities. Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the statements of the Veteran.  As noted, he is competent to testify as to his observations, including his in-service and post service symptoms.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of back or neck pain since service.

To the extent that the Veteran has expressed his opinion that his current back and neck disabilities are related to his in-service back injury, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The statements of the Veteran as to the etiology of his back and neck disabilities are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis.  Cf. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.

Moreover, as service connection is denied for a back disability, the claim for service connection for a neck disability as secondary to a back disability must necessarily be denied.  See 38 C.F.R. § 38 C.F.R. § 3.310.

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a back disability and a neck/cervical spine disability and the claims must be denied.  The benefit of the doubt doctrine is therefore not for application and the claims must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

Right Shoulder Disability 	

The Veteran has asserted that he sustained a back injury in service, and that he has a right shoulder disability that may be associated with this disorder.  

A review of the evidence reflects that the Veteran has been diagnosed with a current right shoulder disability, as demonstrated on VA examination in January 2016.  Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records are negative for complaints or diagnosis of a right shoulder disability.  In a March 1969 report of medical history, the Veteran denied a history of a painful or "trick" shoulder.  On separation examination in March 1969, his upper extremities were clinically normal.

As noted above, the evidence shows that the Veteran incurred intercurrent injuries to the back, neck, and trapezius during a work-related incident in the 1990s, several years after service, at which point neck and back disabilities were diagnosed.

An October 2005 VA treatment note reflects that the Veteran moved his four extremities without difficulty.

On VA shoulder examination in January 2016, the Veteran stated he was having right shoulder pain, went to the VA and had a cortisone shot, which alleviated the pain.  There was no pain in the right shoulder since that time.  He stated that the pain began approximately two months prior to being seen at the VA in 2010.  He denied injury or accident to the right shoulder during service.  A January 2016 X-ray study of the right shoulder showed mild to moderate degenerative spurring in the acromioclavicular (AC) joint, which could produce impingement.  The diagnostic impression was AC joint arthritis.  The VA examiner diagnosed right shoulder AC joint arthritis, with mild functional impairment, with no in-service complaint or treatment.  The examiner opined that this was a condition of aging, and that it was less likely than not caused by, related to, or worsened beyond natural progression by military service. 

The Veteran did not claim that he had right shoulder pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2008.  Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond, supra.  

The January 2016 VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current right shoulder disability and service is therefore of entitled to significant probative weight.  See Nieves-Rodriguez, supra.  The examiner considered all of the evidence and concluded that the Veteran's right shoulder disability was not related to service, based on the nature of the post-service right shoulder disability.  Moreover, there is no contrary medical opinion in the evidence of record.

The Board has also considered the statements of the Veteran.  As noted, he is competent to testify as to his observations, including his in-service and post service symptoms.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, supra.

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of right shoulder pain since service.

To the extent that the Veteran has expressed his opinion that his current right shoulder disability is related to his in-service back injury, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra.  The statements of the Veteran as to the etiology of his right shoulder disability are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis.  Cf. 38 C.F.R. § 3.307(c); Traut, supra.  Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.

Moreover, as service connection is denied for a back disability, the claim for service connection for a right shoulder disability as secondary to a back disability must necessarily be denied.  See 38 C.F.R. § 38 C.F.R. § 3.310.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right shoulder disability and the claim must be denied.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

Bilateral Foot Disability 

The Veteran has asserted that he sustained a back injury in service, and that he has disabilities of the bilateral feet that may be associated with this disorder.  He has also asserted that his bilateral foot disorder may be due to Agent Orange exposure while he was stationed in Vietnam.  In his January 2010 notice of disagreement, he asserted that he has degenerative nerve disease of both feet.

The Veteran is presumed to have been exposed to certain herbicide agents, including Agent Orange, during his service in Vietnam. U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. §  1116 (a)(1); 38 C.F.R. § 3.307 (a)(6).  These diseases include early onset peripheral neuropathy manifested within one year following last exposure to herbicides.  38 U.S.C.A. §  1116 ; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records are negative for complaints or treatment of a foot disability.  In a March 1969 report of medical history, the Veteran denied a history of foot trouble or neuritis.  His feet were clinically normal on separation examination.

An October 2005 VA history and physical reflects that a neurological examination was within normal limits, and his feet were normal.

On VA peripheral nerves examination in January 2016, Veteran stated that he had tingling in the toes of both feet, which he first noticed around 2006.  He said he saw a doctor in around 2006, but did not remember what was decided or if he was treated.  Does not remember if he had a treatment.  The tingling was constant, and did not vary in intensity.  There was no pain, but the tingling was associated with numbness "like when your hand falls asleep."  He received no treatment.  He denied any accidents involving his feet.  The tingling did not involve the remainder of the foot or leg.  He has not been diagnosed with diabetes, low B12 level, or hypothyroidism, and had not had chemotherapy for cancer or exposure to heavy metals.  The examiner indicated that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Electromyography (EMG) studies in February 2016 of the right and left lower extremities were normal.  There was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic lower extremity peripheral nerve disorder or its residuals.  The examiner indicated that no medical opinion could be rendered for this claimed condition as no condition was diagnosed.

A January 2016 X-ray study of the right foot showed mild hallux valgus deformity with degenerative arthritic spurring in the first MTP joint.   A January 2016 X-ray study of the left foot showed mild to moderate hallux valgus deformity, with degenerative arthritic spurring in the first MTP joint. 

On VA examination of the feet in January 2016, the examiner diagnosed hallux valgus of the bilateral feet; bilateral hallux valgus deformity.  There was no functional impairment, and this was not present in service.  The examiner opined that this condition was associated with aging, and that it was less likely than not caused by, related to, or worsened beyond natural progression by military service. 

The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinions.  See Jandreau, supra.  The Board has also considered the statements of the Veteran.  As noted, he is competent to testify as to his observations, including his in-service and post service symptoms.  Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, supra.

As there is no current peripheral neuropathy and no evidence of early onset peripheral neuropathy manifested within one year following last exposure to herbicides, service connection is not warranted based on presumed Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of bilateral foot pain since service.

To the extent that the Veteran has expressed his opinion that his current bilateral foot disability is related to his in-service back injury, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau, supra.  The statements of the Veteran as to the etiology of his bilateral foot disability are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis.  Cf. 38 C.F.R. § 3.307(c); Traut, supra.  Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application.

Moreover, as service connection is denied for a back disability, the claim for service connection for a bilateral foot disability as secondary to a back disability must necessarily be denied.  See 38 C.F.R. § 38 C.F.R. § 3.310.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral foot disability and the claim must be denied.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.

 Skin Disorder 
	
The Veteran asserts that he has a skin rash that was incurred during active service, and periodically recurs and lasts for months at a time.  He testified that he did not seek treatment for this condition as he could not afford to do so.  See hearing transcript. 

Service treatment records reflect that in a May 1966 enlistment medical history report, the Veteran reported a history of skin diseases.  The reviewing examiner wrote that he reported scaliness of skin with citrus fruit intake, with no current disability.  A September 1966 treatment note reflects that the Veteran was seen for a rash on the chest; on examination, there were well circumscribed plaques on the skin with dry wrinkled center, that were pruritic.  He was referred to dermatology.  On dermatology clinic consultation in September 1966, he reported a history of eruption on upper trunk of months' duration.  On examination, there were small discrete confluent hypopigmented fine scaling areas on the upper trunk.  The diagnosis was tinea versicolor.  A topical medication was prescribed for use until the eruption was gone.  In February 1968, the Veteran was seen for back complaints, and the examiner noted tinea versicolor.  He recommended use of Selsun shampoo.

The Veteran's March 1969 medical history report on separation reflects that he reported a history of skin diseases.  The reviewing examiner noted tinea versicolor.  On clinical examination, his skin was normal.

VA medical records are negative for treatment of a skin disorder.  No rashes or lesions were seen on examination in January 2012.  He was seen for an allergic reaction in August 2012 with a rash on his sides, swelling of face, top and bottom lip, and the symptoms went away except for lip swelling after he stopped the medication.

An October 2012 VA primary care note reflects that the Veteran was treated for hives of the upper arms, torso, legs and feet; he reported that he sprayed bug spray in his apartment the night before and the allergic reaction began later that evening.  The diagnosis was urticaria.

During his February 2015 hearing, the Veteran testified that he still has a recurrent skin rash including itching and scaling. 

On VA skin examination in January 2016, a current skin disorder was not found. Veteran stated he had discoloration on his chest and arms.  He was unaware of the diagnosis.  He said this began in Vietnam, but became more pronounced afterward, in around 1970-71.  He did not remember if he got medical care for it in service, but states he did after service, and it was treated unsuccessfully.  The Veteran stated he had not sought additional care for the rash over the years, and had not received any additional care for it.  He did not receive current care for the skin issue.  He said the skin discoloration was constant, and blotches of flaky skin came and went.  He did not have any of these currently, and the appearance was random.  The last episode was possibly two months ago, lasting a week or so.  He did not receive treatment. The reported location was the chest and arms.  He stated that sometimes the lesions itched.  The examiner stated that there was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic low skin disorder or its residuals, and that no medical opinion could be rendered as no condition was diagnosed.

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Although the Veteran was diagnosed with tinea versicolor during service, his skin was normal on separation examination and the weight of the competent and credible evidence does not show that he has a current skin disorder, or that he had such a disability since filing his claim.  Thus, the first element of a service connection claim is not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); McClain, supra.

To the extent that Veteran believes that he has a current skin disorder that is related to service, the Board notes that in some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology.  See Jandreau, supra.  However, while the Veteran is competent to state that he experienced skin rashes in service and afterward, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide a medical nexus opinion.  Id.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his claimed condition to events in service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

Accordingly, the Veteran's opinion concerning the diagnosis or etiology of a claimed skin disorder is not a competent medical opinion, and, moreover, is outweighed by the competent and highly probative January 2016 VA medical examination that found no current skin disorder, and the absence of treatment or diagnosis of a chronic skin disorder in his extensive VA treatment records.

Although the Veteran contends that he had recurrent skin symptoms since separation from service, tinea versicolor is not a chronic condition under 38 C.F.R. § 3.309 (a), and the Board finds that the theory of continuity of symptomatology is not applicable in this case.  See Walker, supra.

The record does not include any competent medical opinion establishing a nexus or medical relationship between a current skin disorder and his active service, and neither he nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board finds that service connection is not warranted as there is no competent evidence of a current skin disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332   (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).
 In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a migraine headache disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.

Service connection for a back disability is denied.

Service connection for a neck/cervical spine disability is denied.	

Service connection for a right shoulder disability is denied.

Service connection for a bilateral foot disability is denied.

Service connection for a skin disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for ED. 

The Veteran contends that he has ED due to medication prescribed for his service-connected psychiatric disorder.  

The Veteran underwent a VA examination regarding his claim for service connection for ED.  On VA examination in January 2016, the examiner diagnosed erectile dysfunction, and noted that it preexisted his current medications.  The examiner opined that the Veteran's ED was less likely than not caused by, related to, or worsened beyond natural progression by military service.

The Board finds that the medical opinion that was provided is inadequate as it did not address the theory of aggravation.  This claim must be remanded for a medical opinion as to whether the ED was permanently worsened by a service-connected disability or the medication used to treat such disability, with an adequate supporting rationale.

Ongoing relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary releases, obtain any ongoing VA or private medical records reflecting treatment for ED that are not already on file, and associate them with the electronic claims file.

2.  Upon receipt of all additional records, obtain an addendum medical nexus opinion from a VA examiner, concerning the etiology of the Veteran's ED.  The electronic claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following question:

What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's already service-connected psychiatric disorder, or the medication used to treat his psychiatric disorder, caused, or alternatively, is aggravating current ED? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

"Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If no opinion can be rendered concerning this claim, without resorting to mere speculation, explain why this is not possible.

3.  Finally, readjudicate the claim on appeal with consideration of all additional evidence received since the statement of the case.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


